UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6381



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PAUL ANDERSON ROBERTS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-96-81, CA-97-517-2)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING,* Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Anderson Roberts, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.



     *
       Judge King did not participate in consideration of this
case. The decision is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Paul Anderson Roberts seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Roberts, Nos. CR-96-81;

CA-97-517-2 (S.D.W. Va. Mar. 4, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2